Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 21, 30, 35, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  

	Per claims 21, 30, 35, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining, by a mobile device, for a set of states within a state model stored by the mobile device, a probability for each state in the set of states, the state model comprising a plurality of states and transitions between the states, states of the state model correspond with locations, and a transition from a first state to a second state indicates that the mobile device moved from a corresponding first location to a corresponding second location, wherein states and transitions are associated with a one or more timestamps, and determining the probability for each state in the set of states comprises determining a 

Claims 22-29, 31-34, 36-40 are allowable based on their dependency on claims 21, 30, 35 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG A NGO/Primary Examiner, Art Unit 2645